DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The amendment to paragraph [0050] of the Specification is acceptable and has been entered. 

Claim Objections
Claim 9 is objected to because of the following informalities:  On line 10, the term “a” in the phrase “a needle” should be replaced with the term “the”, since such a needle has been introduced in line 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 has been amended to recite “a housing configured to be worn by a user” and “the housing adhered to a user’s skin” in lines 2-4). Due to the wording of both of these limitations, it is unclear if the claim is intended for the adherence to the user’s skin to be a functional recitation (i.e. a housing configured to be worn by a user by adherence to a user’s skin) or to be a positive recitation (which would incorporate the user as a component of the “fluid infusion device” of the preamble). Claims 10-18 are rejected due to their dependence on claim 9. Since the inclusion of a user as a part of a device claim is impermissible under Section 33(a) of the America Invents Act (as set forth in the 101 rejection below), claim 9 is interpreted for the sake of examination as only functionally reciting the adherence to the user’s skin. It is suggested to amend lines 3-4 of claim 9 to recite “the housing configured to be adhered to a user’s skin”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  


Claims 9-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 9 is directed to “a fluid infusion device” and lines 3-4 have been amended to recite “the housing adhered to a user’s skin when the housing is worn by the user”. Since these lines do not use a phrase such as “configured to be” before the term “adhered”, claim 9 positively recites “a user’s skin” and sets forth a scenario where the user is a part of the “fluid infusion device”. Accordingly, in the situation where “the housing is worn by the user”, claims 9-18 encompass a human organism due to the housing being “adhered to a user’s skin”. In order to overcome this rejection, it is suggested to amend lines 3-4 of claim 9 to recite “the housing configured to be adhered to a user’s skin when the housing is worn by the user”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 11-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarnoff et al. (US Pat 5,085,641). 
Re claim 9, Sarnoff discloses a fluid infusion device 10 (the entirety of which is seen in Fig 1) comprising: a housing 14+16 (Fig 1) configured to be worn by a user (since the fluid infusion device 10 includes a needle 26 that inserts into the skin, one of ordinary skill in the art would recognize that this needle connects the housing to a user’s skin and thus the housing could be considered to be “worn”) that comprises a first side (seen to the left in Fig 1), and a second side (to the right in Fig 1) opposite to the first side (as seen in Fig 1), the housing adhered to a user’s skin when the housing is worn by the user (lines 1-4 require “a housing configured to be worn by a user […] [that is] adhered to a user’s skin when the housing is worn by the user”, accordingly the “adhered” limitation is a function limitation as the reading of claims 1-4 as a whole set forth that the housing, when worn, is intended to be adhered; accordingly, this amounts to a functional limitation; since the housing 16 is capable of being attached to the user’s skin using an adhesive tape or another adhesive means, this limitation is met); a cannula insertion mechanism 74+84 (Fig 1,5; the combination of 74+84 is considered a “cannula insertion mechanism” as described in Col 9, Lines 10-56 which sets forth that once the button 84 is pressed, it leads to forward movement of the collet 74 which “during the movement, the sharpened forward end 44 of the needle 26 […] enters the tissue at the injection site”), the cannula insertion mechanism comprising an insertion mechanism activation button 84 (Fig 1,5; button 84 is considered an “insertion mechanism activation button” as described in Col 9, Lines 10-56 which sets forth that once the button 84 is pressed, it leads to forward movement of the collet 74 which “during the movement, the sharpened forward end 44 of the needle 26 […] enters the tissue at the injection site”) configured to extend from the first side (seen to the left in 
Re claim 11, Sarnoff discloses that the snap feature disengages from the insertion mechanism activation button if a predetermined torque is applied to the button safety cap (Col 8, Lines 61-67).
Re claim 12, Sarnoff discloses that the at least one stabilizing arm comprises a first stabilizing arm 114 (Fig 3) having a first surface (any of the surfaces of 114, Fig 3) extending between the pull member and an external surface of the fluid infusion device (as seen in Fig 1, the stabilizing arm 114 lies radially between the pull member 98 and portion 14 of the housing 14+16), the first surface and the pull member being dimensioned to receive the insertion mechanism activation button before it has been deployed to the deployed position (as seen in Fig 1), and to extend along a transverse axis of the fluid infusion device (as seen in Fig 1).
Re claim 13, Sarnoff discloses that the at least one stabilizing arm comprises a second stabilizing arm 112 (Fig 3) extending from the first surface (of first stabilizing arm 114, Fig 3) and along a longitudinal axis of the fluid infusion device (as seen in Fig 1).  
Re claim 14, Sarnoff discloses a contour surface (on tab 118, as seen in Fig 1,3) extending from the pull member and along a side of the fluid infusion device (as seen in Fig 1, the distal end of 118 extends from the pull member 98 and extends along a side of portion 14 of the infusion device).  
Re claim 15, Sarnoff discloses that the button safety cap further comprises a cavity (as seen in Fig 1, the cavity is found within pull member 98 between tabs 112+114 and 118) configured to receive the activation button (as seen in Fig 1).
Re claim 17, Sarnoff discloses that a height of the cavity relative to the first side of the housing (the height being measured from left to right in Fig 1) is dimensioned to receive a length of the insertion mechanism activation button extending from the housing when in its undeployed position (as seen in Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff et al. (US Pat 5,085,641) in view of David-Hegerich et al. (PG PUB 2008/0228147).
Re claim 10, Sarnoff discloses that the pull member comprises a stabilizing edge (the outer surface of 98 on the side opposite from component 106, facing upward in Fig 1) adapted to rest on a flat surface on which the fluid infusion device is oriented during filling of the reservoir via a reservoir port of the infusion device (it is noted that the “reservoir port”, like the “reservoir”, is only functionally recited; since one of ordinary skill in the art fill the reservoir 20 through the distal end of the device, this limitation is met). Sarnoff does not disclose that the stabilizing edge is flat. David-Hegerich, however, teaches a fluid infusion device 8 (Fig 1) comprising a cap 20 (Fig 1) (intended to be removed prior to use of the device, like Sarnoff’s cap 18) with an outer peripheral surface (as seen in Fig 1,10B; comparable to the outer peripheral surface of Sarnoff’s 98) that has a flat stabilizing edge 102 (Fig 10B) for the purpose of preventing the device from rolling when placed on a surface, thereby reducing the likelihood that the device will roll of a table onto a floor and breaking or damaging the device (Para 54,90). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sarnoff to include the stabilizing edge of the pull member . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff et al. (US Pat 5,085,641) in view of Sarnoff et al. (US Pat 4,484,910).
Re claim 16, Sarnoff ‘641 discloses that the insertion mechanism activation button has opposing flat surfaces (as seen in Fig 5, a proximal-facing flat surface is found on item 92 and faces to the right in Fig 5 and the a distal-facing flat surface is found on the opposite side of item 92 and faces to the left in Fig 5) extending along a portion of its longitudinal axis (as seen in Fig 5) and that the cavity is configured to have one flat surface that abuts the proximal-facing surface of the insertion mechanism activation button when the button safety cap engages the activation button (as seen in Fig 1). Sarnoff ‘641 does not disclose that the cavity is configured to have a second flat surface that abuts the distal-facing surface of the insertion mechanism activation button. Sarnoff ‘910, however, teaches a substantially similar fluid infusion device 10 (Fig 4) comprising an activation button 98 (Fig 4) and a safety cap 100 (Fig 4) wherein the activation button has opposing flat surfaces 106,112 (Fig 4) extending along a portion of its longitudinal axis (as seen in Fig 4) and a cavity of the safety cap (formed by the wall 114, as seen in Fig 4) is configured to have respective flat surfaces 122,128 (Fig 4,5; wherein surface 122 is comparable to the surface of Sarnoff ‘641 and surface 128 is found on fingers 124) that abut the flat surfaces of the activation button when the button safety cap engages with the activation button (Col 7, Lines 7-11, 27-28, 44-49) for the purpose of providing increased security  preventing movement of the button due to . 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff et al. (US Pat 5,085,641) in view of Wexler (PG PUB 2007/0093760).
Re claim 18, Sarnoff discloses all the claimed features except that the housing comprises an adhesive layer configured to adhere at least a portion of the second side of the housing to the user’s skin. Wexler, however, teaches a substantially similar fluid infusion device 10 (Fig 1,2) comprising a housing 30 (Fig 2) that comprises a first side (to the left in Fig 1) and a second side (to the right in Fig 1) opposite to the first side (as seen in Fig 1), wherein the housing comprises an adhesive layer 150 (Fig 2) (on a bandage 100 that is “integrated with the syringe 10”, Para 35) configured to adhere at least a portion of the second side of the housing (via the bandage 100) to the user’s skin (Para 35) for the purpose of absorbing blood that may escape the insertion site of the user’s skin while the needle is inserted at the insertion site and after the needle is withdrawn (Para 35). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sarnoff to include the housing with an adhesive (within a bandage), as taught by Wexler, for the purpose of absorbing blood that may escape the insertion site of the user’s skin while the needle is inserted at the insertion site and after the needle is withdrawn (Para 35). 
For the sake of advancing prosecution, the following set of rejections are set forth as an addition and/or alternative to those set forth above.
Claims 9, 11-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff et al. (US Pat 5,085,641) in view of Wexler (PG PUB 2007/0093760).
Re claim 9, Sarnoff discloses a fluid infusion device 10 (the entirety of which is seen in Fig 1) comprising: a housing 14+16 (Fig 1) that comprises a first side (seen to the left in Fig 1), and a second side (to the right in Fig 1) opposite to the first side (as seen in Fig 1); a cannula insertion mechanism 74+84 (Fig 1,5; the combination of 74+84 is considered a “cannula insertion mechanism” as described in Col 9, Lines 10-56 which sets forth that once the button 84 is pressed, it leads to forward movement of the collet 74 which “during the movement, the sharpened forward end 44 of the needle 26 […] enters the tissue at the injection site”), the cannula insertion mechanism comprising an insertion mechanism activation button 84 (Fig 1,5; button 84 is considered an “insertion mechanism activation button” as described in Col 9, Lines 10-56 which sets forth that once the button 84 is pressed, it leads to forward movement of the collet 74 which “during the movement, the sharpened forward end 44 of the needle 26 […] enters the tissue at the injection site”) configured to extend from the first side (seen to the left in Fig 1) of the housing of the fluid infusion device in an undeployed position (the position seen in Fig 1 and Fig 5) and, when pressed toward the housing into a deployed position (the position seen in Fig 7), to introduce a cannula and/or a needle into a user's skin from the second side of the housing for placement of the cannula and/or the needle (as described in Col 9, Lines 10-56); a pump 42 (Fig 1) in the housing (as seen in Fig 1), 
As set forth in the first set of rejections above, the Examiner maintains that the housing is “configured to be worn” and “adhered to a user’s skin when the housing is worn by the user” as claimed. However, alternatively, Wexler teaches a substantially similar fluid infusion device 10 (Fig 1,2) comprising a housing 30 (Fig 2) that comprises a first side (to the left in Fig 1) and a second side (to the right in Fig 1) opposite to the first side (as seen in Fig 1), wherein the housing also includes a bandage 100 (Fig 2) that is integrated with the housing (Para 35) and includes an adhesive 150 (Fig 2) such that the housing is adhered to a user’s skin when the housing is worn by the user (via bandage 100 which again is attaches the skin to the housing, Para 35) for the purpose 
Re claim 11, Sarnoff discloses that the snap feature disengages from the insertion mechanism activation button if a predetermined torque is applied to the button safety cap (Col 8, Lines 61-67).
Re claim 12, Sarnoff discloses that the at least one stabilizing arm comprises a first stabilizing arm 114 (Fig 3) having a first surface (any of the surfaces of 114, Fig 3) extending between the pull member and an external surface of the fluid infusion device (as seen in Fig 1, the stabilizing arm 114 lies radially between the pull member 98 and portion 14 of the housing 14+16), the first surface and the pull member being dimensioned to receive the insertion mechanism activation button before it has been deployed to the deployed position (as seen in Fig 1), and to extend along a transverse axis of the fluid infusion device (as seen in Fig 1).
Re claim 13, Sarnoff discloses that the at least one stabilizing arm comprises a second stabilizing arm 112 (Fig 3) extending from the first surface (of first stabilizing 
Re claim 14, Sarnoff discloses a contour surface (on tab 118, as seen in Fig 1,3) extending from the pull member and along a side of the fluid infusion device (as seen in Fig 1, the distal end of 118 extends from the pull member 98 and extends along a side of portion 14 of the infusion device).  
Re claim 15, Sarnoff discloses that the button safety cap further comprises a cavity (as seen in Fig 1, the cavity is found within pull member 98 between tabs 112+114 and 118) configured to receive the activation button (as seen in Fig 1).
Re claim 17, Sarnoff discloses that a height of the cavity relative to the first side of the housing (the height being measured from left to right in Fig 1) is dimensioned to receive a length of the insertion mechanism activation button extending from the housing when in its undeployed position (as seen in Fig 1).
Re claim 18, Sarnoff as modified by Wexler in the rejection of claim 9 above discloses all the claimed features. Wexler further teaches that the housing comprises an adhesive layer 150 (Fig 2) (on a bandage 100 that is “integrated with the syringe 10”, Para 35) configured to adhere at least a portion of the second side of the housing (via the bandage 100) to the user’s skin (Para 35) for the purpose of absorbing blood that may escape the insertion site of the user’s skin while the needle is inserted at the insertion site and after the needle is withdrawn (Para 35). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sarnoff to include the housing with an adhesive (within a bandage), as taught by Wexler, for the purpose of absorbing blood that may escape the insertion site of the . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff et al. (US Pat 5,085,641)/Wexler (PG PUB 2007/0093760) in view of David-Hegerich et al. (PG PUB 2008/0228147).
Re claim 10, Sarnoff discloses that the pull member comprises a stabilizing edge (the outer surface of 98 on the side opposite from component 106, facing upward in Fig 1) adapted to rest on a flat surface on which the fluid infusion device is oriented during filling of the reservoir via a reservoir port of the infusion device (it is noted that the “reservoir port”, like the “reservoir”, is only functionally recited; since one of ordinary skill in the art fill the reservoir 20 through the distal end of the device, this limitation is met). Sarnoff/Wexler does not disclose that the stabilizing edge is flat. David-Hegerich, however, teaches a fluid infusion device 8 (Fig 1) comprising a cap 20 (Fig 1) (intended to be removed prior to use of the device, like Sarnoff’s cap 18) with an outer peripheral surface (as seen in Fig 1,10B; comparable to the outer peripheral surface of Sarnoff’s 98) that has a flat stabilizing edge 102 (Fig 10B) for the purpose of preventing the device from rolling when placed on a surface, thereby reducing the likelihood that the device will roll of a table onto a floor and breaking or damaging the device (Para 54,90). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sarnoff/Wexler to include the stabilizing edge of the pull member as being flat, as taught by David-Hegerich, for the purpose of preventing the device from rolling when placed on a surface, thereby reducing the likelihood the device will roll off a table onto a floor and breaking and damaging the device (Para 54,90). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff et al. (US Pat 5,085,641)/Wexler (PG PUB 2007/0093760) in view of Sarnoff et al. (US Pat 4,484,910).
Re claim 16, Sarnoff ‘641 discloses that the insertion mechanism activation button has opposing flat surfaces (as seen in Fig 5, a proximal-facing flat surface is found on item 92 and faces to the right in Fig 5 and the a distal-facing flat surface is found on the opposite side of item 92 and faces to the left in Fig 5) extending along a portion of its longitudinal axis (as seen in Fig 5) and that the cavity is configured to have one flat surface that abuts the proximal-facing surface of the insertion mechanism activation button when the button safety cap engages the activation button (as seen in Fig 1). Sarnoff ‘641/Wexler does not disclose that the cavity is configured to have a second flat surface that abuts the distal-facing surface of the insertion mechanism activation button. Sarnoff ‘910, however, teaches a substantially similar fluid infusion device 10 (Fig 4) comprising an activation button 98 (Fig 4) and a safety cap 100 (Fig 4) wherein the activation button has opposing flat surfaces 106,112 (Fig 4) extending along a portion of its longitudinal axis (as seen in Fig 4) and a cavity of the safety cap (formed by the wall 114, as seen in Fig 4) is configured to have respective flat surfaces 122,128 (Fig 4,5; wherein surface 122 is comparable to the surface of Sarnoff ‘641 and surface 128 is found on fingers 124) that abut the flat surfaces of the activation button when the button safety cap engages with the activation button (Col 7, Lines 7-11, 27-28, 44-49) for the purpose of providing increased security  preventing movement of the button due to direct hold (Col 7, Lines 44-49). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sarnoff . 

Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive. 
Regarding the claim 9 limitation of “a housing configured to be worn by a user that comprises a first side, and a second side opposite to the first side, the housing adhered to a user’s skin when the housing is worn by the user”, Applicant asserts that “one of ordinary skill in the art would not modify a pen or syringe with adhesive type or another adhesive means for the purposes of having a user wear a pen or syringe” and that “there is no reasonable interpretation of the plain and customary meaning of ‘worn by the user’ or ‘wearing of the housing by the user’ that includes using a pen or syringe”. In support of their stance, Applicant argues that the adhesive coating [of Wexler] is “for adhering the bandage 100 to the skin and not the barrel 30 or housing”. The Examiner respectfully disagrees. Although an “end goal” of the adhesive is to attach the bandage to the skin after the barrel is removed therefrom, the adhesive 150 of Wexler does indeed adhere the barrel/housing 30 to the skin for a time being via the bandage, as described in Para 35 (“the bandage 100 may be […] integrated with the syringe 10”, “an adhesive coating 150 for adhering the bandage 100 to the skin”, “the second surface 134 of the bandage 100 may be […] temporarily secured to the posterior end 23 of the needle hub 22”). Therefore, this argument is not persuasive.  
Regarding the claim 9 limitations of “a housing”, “a cannula insertion mechanism” and “a button safety cap”, Applicant asserts that the cited references do not disclose or suggest these elements. However, Applicant only provides arguments to support their stance of the claimed housing not being disclosed or suggested and is silent as to any support for their stance of the claimed cannula insertion mechanism or the claimed button safety cap not being disclosed or suggested. Accordingly, Applicant’s assertion toward the claimed cannula insertion mechanism and the claimed button safety cap not being disclosed or suggested in not persuasive in view of the rejection of claim 9 above. To support Applicant’s stance regarding the housing not being disclosed or suggested, Applicant states “an auto-injector pen or syringe user places the pen against the skin for duration of delivery, fluid is delivered through a needle in the pen at the time of delivery, and then the user takes the pen with needle away from the skin after delivery”. However, there is no claimed requirement that the device not be removed from the skin after delivery. Even if such a limitation was claimed, one of ordinary skill in the art would recognize that any medication delivery device that is not permanently implanted into a patient will eventually be removed from the skin after delivery – it is just a matter of how soon or long after delivery that removal takes place. Therefore, this argument is not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. PG PUB 2003/0229308 to Tsals and PG PUBs 2014/0163526 .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783